DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 29-48 are pending in this application, Claims 46-48 are acknowledged as withdrawn, Claims 29-45 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
The objection to the Specification due to the improper use of Trademarks has been withdrawn due to the Applicant’s amendments to the Specification filed 11/18/2021.



The rejection of Claims 31, 32, 33, 34, 35 and 36 under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 11/18/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 11/18/2021, with respect to the above objection/rejections have been fully considered and are persuasive.  The objection/rejections have been withdrawn. 

Claim Objections

Claims 46-48 are objected to because of the following informalities:  Claims 46-48 should be designated as “withdrawn” not “previously presented”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-45 are rejected under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Jones et al. (US 2008/0293607 A1), cited in the IDS, in view of
Sreekrishna et al. (US 6,060,299) and Lee (US 2002/0078510 A1), both of record.

Jones et al. teaches a detergent composition comprising one or more
surfactants, a polymer, detergent builder, an amylase enzyme and further comprising
another enzyme, wherein the enzyme may be:  amylase, carbohydrase, cellulase,
cutinase, lipase, oxidase, pectinolytic enzyme, protease, deoxyribonuclease (DNase)
and combinations thereof (Pg. 36, Claim 8 and Pg. 37, Claims 33-35),

mannanase and/or
combination thereof (Pg. 17, Paragraph [0305]);
wherein the one or more surfactants may be anionic in the amount of 0-90%
(overlapping the claimed range of 3-10 w/w/%) (Pg. 13, Paragraph [0247]) and wherein
the anionic surfactant may be 0-50% of linear alkylbenzenesulfonate (LAS) (Pg. 15,
Paragraph [0274]);
wherein the one or more surfactants may be nonionic in the amount of 0 to about 40% (overlapping the claimed range of 3-10 w/w/%) and wherein the nonionic surfactant may be alcohol ethoxylates (Pg. 15, Paragraph [0274));
wherein the composition may also comprise a solvent (Pg. 15, Paragraph [0273]) or an enzyme stabilizer (Pg. 15, Paragraph [0279]);
wherein the amylase is used in an amount of 0-3 ppm (Pg. 32, Paragraph [0511]);
and wherein the composition can further comprise 0% to about 65% (overlapping the claimed range of 4-50 w/w%) of a detergent builder and wherein the polymer is present at 0-4% (overlapping the claimed range of 0-5 w/w%) (Pg. 14, Paragraph [0261]) and reading on Claims 29 in part, 30-41 and 43-45.

The teachings of Jones et al. were discussed above.

Jones et al. does not teach a single embodiment wherein the detergent composition comprises one or more anionic surfactants, as required by Claim 29;

42.

Sreekrishna et al. teaches a cleaning composition comprising a mannanase and surfactant (Column 25, Claims 1 and 8).

Lee teaches a method for treating a soiled fabric comprising exposing the fabric to a cleaning solution, the cleaning solution comprising enzymes, wherein the enzymes are selected from amylases, lipases and DNAses, and combinations thereof, and surfactant selected from anionic and non-ionic surfactants and combinations thereof (Pg. 6, Claims 1, 2, 4 and 6).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the separately taught elements of the detergent composition of Jones et al. of:  one or more surfactants, a polymer, detergent builder, an amylase enzyme and further comprising another enzyme wherein the enzyme may be:  amylase, carbohydrase, cellulase, cutinase, lipase, oxidase, pectinolytic enzyme, protease, deoxyribonuclease (DNase) and combinations thereof and wherein the enzyme may also be a pectinase, arabinase or mannanase and/or combination thereof;
wherein the surfactant may be anionic and wherein the anionic surfactant may be linear alkylbenzenesulfonate (LAS);


and wherein the composition may also comprise a solvent or an enzyme stabilizer, because each of the separately taught elements is taught to be useful in a detergent composition.  The MPEP at 2131, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

Those of ordinary skill in the art at the time of the instant invention would have
been motivated to make this modification based on the availability of the compounds
and artisan preference.  There would have been a reasonable expectation of success in
making this modification because the reference teaches the utility of all of the separately
taught references are suitable for a detergent composition.







taught by Jones et al., the Examiner notes that Sreekrishna et al. teaches a cleaning
composition comprising a mannanase and surfactant while Lee teaches a cleaning
solution comprising enzymes, wherein the enzymes is selected from amylases, lipases
and DNAses, and combinations thereof, and surfactant selected from anionic and non-
ionic surfactants and combinations thereof.  Therefore, the art additionally provides
teachings which would motivate the ordinary artisan to select those particular enzymes
from the listing of Jones et al. above.  The MPEP at 2144.07 states:
"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

With regard to Claim 40, it would have been further obvious to those of ordinary skill in the art before the instant invention to utilize the DNAse in a concentration in the claimed range of 1-40 ppm because while the Jones et al. reference is silent with regard to the concentration of the DNAse in the composition, the reference also teaches the use of another enzyme, amylase in an amount of 0-3 ppm.  Therefore, the ordinary artisan would have found it obvious to utilize other enzymes in similar concentrations in the same composition.  Further, the determination of the optimal or workable ranges of the concentration of DNAse enzyme in an enzyme containing detergent composition by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of DNase in the detergent composition will directly affect the efficacy of the composition in cleaning a soiled fabric.



Response to Amendment

The Declaration under 37 CFR 1.132 filed 11/18/2021 is insufficient to overcome the rejection of claims 29-45 based upon Jones et al. (US 2008/0293607 A1), cited in the IDS, in view of Sreekrishna et al. (US 6,060,299) and Lee (US 2002/0078510 A1), both of record as set forth in the last Office action and above because:  
The Declarant argues that biologically soils comprise DNA, carbohydrates and proteins and that textiles stained with such typically require a detergent composition having surfactants in the 12-30% w/w in combination with enzymes to remove the stain.  The Declarant asserts that it was surprisingly discovered that addition of DNAse to an aqueous liquid detergent significantly increases its’ cleaning ability while allowing up to 3x lower concentration of surfactant to be used, such as the claimed 3-10% w/w  (Declaration, Pg. 1, Lines 12-15 and Pg. 2, Lines 1-11).

anionic in the amount of 0-90% (overlapping the claimed range of 3-10 w/w/%) or nonionic in the amount of 0 to about 40% (overlapping the claimed range of 3-10 w/w/%).  Thus, the alleged unexpected result that addition of DNAse to an aqueous liquid detergent significantly increases its’ cleaning ability while allowing up to 3x lower concentration of surfactant to be used, is no more than what would inherently be realized by following the suggestion of the prior art.  Further, there is no requirement that this inherent feature be recognized by the ordinary artisan at the time of invention.  The Declarant has not established that the alleged unexpected results are of statistical and practical significance.  The Examiner notes that the difference between the lower end of the “typical” detergent composition having surfactants in the 12-30% w/w and the upper end claimed range of 3-10%w/w only differ by 2%.  The Examiner also notes that no data or evidence has been provided in the form of any direct or indirect comparison of the claimed invention with the closest prior art commensurate in scope with the claims.




Response to Arguments

Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the above cited Declaration provides evidence that the claimed detergent composition was not obvious and was found to be unexpectedly more effective when comprising a DNAse and thus the combined cited prior art does not teach or suggest the claimed invention (Remarks, Pg. 7, Lines 21-31 and Pg. 8, Lines 1-6).

This is not found to be persuasive for the reasoning provided above in the Response to Amendment.  The Examiner maintains the finding of obviousness over the cited prior art of record for reasons set forth both above and in the prior action.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/10/2022